  8:19-cv-00007-BCB-MDN Doc # 53 Filed: 01/07/21 Page 1 of 1 - Page ID # 206




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

AMERICAN CONTRACTORS INDEMNITY
COMPANY,
                                                                        8:19-CV-7
                       Plaintiff,

        vs.                                                MEMORANDUM AND ORDER

SUPERIOR HEATING & COOLING, LLC, a
Nebraska limited liability company, DERRONE
L. GREENE, an individual, and JENNIFER
GREENE, an individual,

                       Defendants.


       This matter is before the Court on Plaintiff’s Motion to Dismiss Derrone L. Greene, Filing

52. Plaintiff previously obtained a default judgment against defendant Superior Heating &

Cooling, LLC. Filing 45. Defendant Jennifer Greene was previously dismissed from the case on

Plaintiff’s motion. Filing 39. This case was stayed as to defendant Derrone Greene, pursuant to 11

U.S.C. § 362(a)(1). Filing 39. Plaintiff now reports that an Order of Discharge was entered in favor

of Derrone Greene and moves to dismiss him from this case. Filing 52. Accordingly,

       IT IS ORDERED:

       1. Plaintiff’s Motion to Dismiss Derrone L. Greene, Filing 52, is granted;

       2. This case is terminated;

       3. A separate judgment will be entered.

       Dated this 7th day of January, 2021.

                                                     BY THE COURT:



                                                     _______________________
                                                     Brian C. Buescher
                                                     United States District Judge
